Dismissed and Opinion filed December 31, 2002








Dismissed and Opinion filed
December 31, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-00777-CR
____________
 
CHARLES LAROY WATTS, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 32,723A
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of
appeal, personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal
dismissed.  We direct the Clerk of the
Court to issue the mandate of the Court immediately.
PER
CURIAM
 
Judgment
rendered and Opinion filed December 31, 2002.
Panel
consists of Justices Yates, Anderson, and Frost. 
Do not
publish ‑ Tex. R.
App. P. 47.3(b).